Memorandum Per Curiam.
In the absence of evidence by a rooming house proprietor that he was renting the same number of rooms or units on a monthly basis as> of the maximum rent date, the same term of occupancy for a unit must be continued as existed on that date. (Rent Regulation for Hotels and Rooming Houses in the New York City Defense-Rental Area, § 2, subd. [b], par. [2]; 8 Federal Register 13911, as amd.) In determining the applicable rate per person, a child must be considered as a person. The overcharge is the difference between the $18 per week and $68 per month for the period of occupancy, namely, $44. Attorney’s fees will only be allowed for the appeal. None were pleaded below or proved on the trial.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff for $132, together with $30, attorney’s fees allowed on the appeal.
The appeal from the orders should be dismissed.
Hammer, Sheintag and Hecht, JJ., concur.
Judgment reversed, etc.